Citation Nr: 1811725	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  10-07 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for right ear hearing loss.  

2.  Entitlement to service connection for hypertension, to include as a result of exposure to herbicide agents, lead paint, and asbestos.

3.  Entitlement to service connection for cardiomyopathy, to include as a result of exposure to herbicide agents, lead paint, and asbestos, and as secondary to hypertension.  

4.  Entitlement to service connection for ischemic heart disease, to include as a result of exposure to herbicide agents, lead paint, and asbestos, and as secondary to hypertension.

5.  Entitlement to service connection for diabetes mellitus, to include as a result of exposure to herbicide agents, lead paint, and asbestos.

6.  Entitlement to service connection for right arm scar.  

7.  Entitlement to service connection for right ear hearing loss.  

8.  Entitlement to an initial compensable rating for left ear hearing loss.  


REPRESENTATION

Veteran represented by:	S. F. Raymond Smith, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Cannon, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from June 1964 to July 1967 with subsequent service in the Navy Reserve.    

This matter comes before the Board of Veterans' Appeals (Board) from September 2009 and February 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

In September 2012, the Veteran appeared at a hearing before the undersigned regarding his claims of entitlement to service connection for cardiomyopathy and hypertension.  A transcript of the hearing is of record.  A December 2014 report of general information states that the Veteran withdrew his request for a hearing regarding his other claims.  Consistent with this, in a November 2017 VA Form 9 filed in response to two supplemental statements of the case addressing all issues that have now been certified to the Board, the Veteran reiterated that he did not want a VA hearing.  Any request for a hearing regarding claims other than cardiomyopathy and hypertension is deemed withdrawn.  

In March 2014, the Board denied the Veteran's claims of entitlement to service connection for cardiomyopathy and hypertension.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In August 2015, the Court issued a memorandum decision that vacated the Board's decision and remanded the matter for readjudication.

In June 2016, the Board remanded the Veteran's claims of entitlement to service connection for cardiomyopathy and hypertension so that the RO could perform additional development regarding possible exposure to herbicide agents in Subic Bay in the Philippines and to conduct a VA examination.  

Also in June 2016, the Board re-characterized the Veteran's claims of entitlement to service connection for cardiomyopathy to a claim of entitlement to service connection for a heart disorder, to include cardiomyopathy and ischemic heart disease.  Since the issues of entitlement to service connection for ischemic heart disorder and cardiomyopathy have now been certified to the Board as separate issues, the Board will address these issues separately.

The Board has re-phrased the Veteran's claim of entitlement to service connection for cardiomyopathy and ischemic heart disease to include as secondary to hypertension.  This is based on statements made in the October 2017 VA examination regarding hypertension being a possible etiology for ischemic heart disease.  

The issues of entitlement to service connection for hypertension, cardiomyopathy, ischemic heart disease, diabetes mellitus, and right arm scar, and entitlement to an initial compensable rating for left ear hearing loss, are addressed in the REMAND portion of the decision below and are REMANDED to the RO.


FINDINGS OF FACT

1.  A July 2009 rating decision denied entitlement to service connection for right ear hearing loss.  

2.  Evidence received subsequent to July 2009 does, by itself or when considered with previous evidence of record, relate to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for right ear hearing loss.


CONCLUSION OF LAW

With regard to the Veteran's claim of entitlement to service connection for right ear hearing loss, evidence received since the July 2009 rating decision is new and material, and this claim is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to 38 U.S.C. § 7104 and 38 C.F.R. § 3.105, a final decision by the Board may not thereafter be reopened and allowed, in the absence of clear and unmistakable error (CUE), except as provided by 38 U.S.C. § 5108, which indicates that "[i]f new and material evidence is presented or secured with respect to a claim, which has been disallowed, the [VA] shall reopen the claim and review the former disposition of the claim."  Therefore, once a Board decision becomes final under § 7104, in the absence of CUE, and absent the submission of new and material evidence, the claim cannot be reopened or adjudicated by VA.  38 U.S.C. §§ 5108, 7104; 38 C.F.R. § 3.105.

A claimant may reopen a finally-adjudicated claim by submitting new and material evidence.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim, triggering an alternative theory of entitlement, or triggering the Secretary's duty to assist by providing a medical opinion.  38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In July 2009, the RO denied the Veteran's claim of entitlement to service connection for right ear hearing loss.  Part of the reason for this denial was that the Veteran's July 1967 exit examination showed that left ear hearing worsened during service, but that right ear hearing did not. 

An August 2011 VA hearing examination shows that the Veteran's right ear hearing at 2000 Hz is now worse than left ear hearing at 2000 Hz.  This evidence was not of record at the time of the prior decision, relates to facts necessary to support the Veteran's claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim.  The criteria for reopening the Veteran's claim have been met.


ORDER

New and material evidence to reopen the claim for entitlement to service connection for right ear hearing loss has been received; to this limited extent, the appeal is granted.


REMAND

The Veteran served aboard the U.S.S. Enterprise.  In the September 2012 video hearing transcript, the Veteran states that he never set foot in Vietnam, but states that while attached to a tugboat squadron he helped transport 55-gallon drums that may have contained Agent Orange.  This occurred while he was in Subic Bay in the Philippines.  

In August 2016, the RO requested that the Veteran provide approximate dates of his service in Subic Bay in the Philippines.  The Veteran did not respond.  In a May 2017 VA Memo, the RO indicated that the Veteran had not provided the information that the United States Army Joint Services Records Research Center (JSRRC) requires to verify herbicide agent exposure in the Philippines.  The RO later denied the Veteran's claims of entitlement to service connection for cardiomyopathy, hypertension, ischemic heart disease, and diabetes, to include as a result of exposure to herbicide agents, lead paint, and asbestos.  

The Board has identified a public website listing ports of call of the U.S.S. Enterprise.  See Enterprise (CVN-65), NAVAL HISTORY AND HERITAGE COMMAND, https://www.history.navy.mil/browse-by-topic/ships/enterprise.html (last visited February 12, 2018).  This history indicates that for the Veteran's tour of duty, the U.S.S. Enterprise was in port in Subic Bay for one or more days during the months of November 1965, January 1966, February 1966, April 1966, May 1966, June 1966, January 1967, and March 1967.  If the Veteran was attached to a tug boat squadron in Subic Bay while aboard the U.S.S. Enterprise, it would have been in one of those eight months, and it is possible that the ship's logs would indicate if the Veteran left his ship for such duty.  On remand, for those eight months, the RO should contact the JSRRC regarding herbicide agent exposure in Subic Bay and also request ship's logs for the U.S.S. Enterprise for the above-noted dates.  

The October 2017 VA examination adequately addresses some aspects of the Board's inquiries regarding cardiomyopathy and coronary artery disease.  Specifically, the examiner states that these disorders qualify within the generally-accepted medical definition of ischemic heart disease and that the Veteran's cardiomyopathy is due to ischemic heart disease.  

Nevertheless, there are four reasons that an addendum opinion is required.  First, the examiner does not assume that the Veteran's report of the onset of generalized weakness in the 1970s is credible.  Second, the examiner acknowledges "inconclusive evidence indicating a nexus between hypertension and [Agent Orange] exposure" but does not explain why this evidence does not support a nexus.  Third, the examiner does not address exposure to lead paint and asbestos as a source of the Veteran's diabetes.  Finally, the examiner states that the Veteran has other nonservice-connected factors that are most likely the etiology of his ischemic heart disease and coronary artery disease, including hypertension.  In light of this statement regarding hypertension, on remand the examiner should address entitlement to service connection for cardiomyopathy and ischemic heart disease, to include as secondary to hypertension.  

Regarding the Veteran's claim of entitlement to service connection for a right arm scar, a medical examination or medical opinion is necessary in a claim for service connection when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  See also 38 U.S.C. § 5103A(d)(2) (2012); 38 C.F.R. § 3.159(c)(4)(i) (2017).

For the Veteran's right arm scar, these elements are satisfied.  Regarding the first element, the Veteran's original claim states that he has a right arm scar as a result of an in-service injury.  The Veteran is competent to testify regarding the presence of a scar because such symptomatology is within the knowledge and personal observations of lay witnesses.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  The first McLendon element is satisfied.  

Regarding the second element, an October 1969 service treatment record from the U.S. Naval Reserve Training Center in Richmond, Virginia, describes an injury to the Veteran's right wrist, which resulted in a 1.5-inch laceration that resulted in the Veteran being unable to work for four days.  The entry further states: "This injury is considered to be in the line of duty NOT due to misconduct."  A November 1969 service treatment record from the same center notes a "well healed scar 2.5 cm in length" and "[n]o significant permanent disability."  

A service department finding that an injury occurred in line of duty is binding on the Board "unless it is patently inconsistent with the requirements of laws administered by the Department of Veterans Affairs."  38 C.F.R. § 3.1(m).  The Board therefore attaches significant probative value to the medical finding in the October 1969 service treatment record regarding in-service incidence.  The second McLendon element is satisfied.  

Regarding the third and fourth elements, there is an indication that the Veteran's in-service laceration could be related to a current scar, but insufficient medical evidence of record by which the Board can make a decision.  As all four McLendon elements are satisfied, the Veteran is entitled to a VA scars examination.  

The Veteran has filed two claims regarding hearing loss-entitlement to service connection for right ear hearing loss and entitlement to an increased rating for left ear hearing loss.  The most recent VA examination was conducted in August 2011.  Given the evidence of increased symptomatology and the length of time since the Veteran's last VA examination, a remand is required to afford the Veteran with a contemporaneous VA examination to assess the current nature, extent, and severity of this service-connected disorder.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).  Also, as the August 2011 VA examiner did not address the Veteran's MOS, the fact that right ear hearing loss at 2000 Hertz is worse at that level than his service-connected left ear hearing loss, or a line of medical research which would appear to support the proposition of delayed or latent onset of noise-induced hearing loss, an addendum medical opinion is required.  

VA treatment records to December 7, 2013, have been associated with the claims file.  Therefore, the RO should obtain all relevant VA treatment records dated from December 8, 2013, to the present before the remaining issues are decided on the merits.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims folder all records of the Veteran's VA treatment from December 8, 2013, to the present.  If no records are available, the claims folder must indicate this fact.  Any additional records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.

2. Contact the JSRRC for verification of the Veteran's claimed exposure to herbicide agents during the months of November 1965, January 1966, February 1966, April 1966, May 1966, June 1966, January 1967, and March 1967, which are the times during the Veteran's service that the U.S.S. Enterprise was in port in Subic Bay in the Philippines.  Sequential requests should be made until the entire timeframe is covered.  All requests and responses should be associated with the claims file.  The results of this development should be outlined in a memorandum for the record, including whether these records support exposure to herbicide agents while in Subic Bay in the Philippines.  

3. Contact any appropriate facility or facilities to request complete deck logs for the U.S.S. Enterprise for the months of November 1965, January 1966, February 1966, April 1966, May 1966, June 1966, January 1967, and March 1967.  Any additional action necessary to obtain copies of the deck logs, to include follow-up action requested by the contacted entity, should be accomplished.  If multiple requests are required to obtain all the information sought, they should be made.  All requests and responses received from each contacted entity should be associated with the claims file.  The results of this development should be outlined in a memorandum for the record, including whether these records support the Veteran's involvement in a tug boat attachment in Subic Bay in the Philippines.  If the complete deck logs are unavailable, a formal finding of unavailability should be prepared and associated with the claims file.

4. After obtaining any additional records to the extent possible, an examiner should review the entire claims file and provide the following opinions:     

a. Whether it is at least as likely as not (a 50 percent or better probability) that any current or previously-diagnosed hypertension, cardiomyopathy, ischemic heart disease, or diabetes mellitus was incurred in the Veteran's service, including but not limited to exposure to Agent Orange, lead paint, and asbestos; 

b. Whether any current or previously-diagnosed hypertension, cardiomyopathy, ischemic heart disease, or diabetes mellitus began manifesting while on active duty or within one year of discharge from service.  In addressing manifestation within one year of discharge, the examiner should specifically consider the Veteran's report of the onset of generalized weakness in the 1970s.  For purposes of these opinions, the examiner is to assume that the Veteran's report of the onset of generalized weakness is credible; and

c. Whether the Veteran has any current or previously-diagnosed cardiomyopathy or ischemic heart disease that (i) is proximately due to hypertension or (ii) was aggravated by hypertension.   

In addressing a possible nexus between hypertension and Agent Orange exposure, the examiner should consider the National Academy of Sciences Institute of Medicine study suggesting that there is "limited or suggestive evidence of an association" between herbicide agent exposure and hypertension.  See 77 Fed. Reg. 47924, 47926-27 (Aug. 10, 2012).  

The examiner should provide a complete rationale for any opinions offered.  If the examiner is unable to provide any requested opinion without resort to speculation, he or she should explain why this is so.

5. After obtaining any additional records to the extent possible, provide an examination and obtain a medical opinion regarding the nature and etiology of any current right arm scars.  The examiner should review the entire claims file, conduct all necessary tests and studies, and provide the requested opinions:     

a. Whether the Veteran has any current right arm scars; 

b. Whether it is at least as likely as not (a 50 percent or better probability) that any current right arm scars were incurred in the Veteran's service, including but not limited to the October 1969 incident in which the Veteran lacerated his right wrist, resulting in a 2.5-cm scar.

The examiner should provide a complete rationale for any opinions offered.  If the examiner is unable to provide any requested opinion without resort to speculation, he or she should explain why this is so.

6. After obtaining any additional records to the extent possible, schedule the Veteran for a VA audiological examination.  If the Veteran does not wish to participate in an audiological examination, this should be noted in the claims file.  Audiometric testing should be completed and both right and left hearing loss disability under 38 C.F.R. § 3.385 should be noted.  In addition, a Maryland CNC speech recognition test must be completed.  Then, the examiner must provide the following medical opinions: 

a. Whether the Veteran has any current right ear hearing loss disorder; and

b. Whether it is at least as likely as not (a 50 percent or better probability) that any current right ear hearing loss disorder was incurred in the Veteran's service.  

The examiner should also address the following recent medical literature supporting delayed or latent onset of noise-induced hearing loss: 

Acceleration of Age-Related Hearing loss by Early Noise Exposure: Evidence of a Misspent Youth, Kujawa SG, and Liberman MC (2006), J Neurosci. 2006 Feb 15; 26(7): 2115-23; 

Adding insult to injury: cochlear nerve degeneration after "temporary" noise-induced hearing loss, Kujawa SG, Liberman MC (2009), J Neurosci. 2009 Nov 11; 29 (45):14077-85; 

Primary neural degeneration in the guinea pig cochlea after reversible noise-induced threshold shift, Lin HW, Furman AC, Kujawa SG, and Liberman MC (2011), JARO 12:605-16; and 

Noise-induced cochlear neuropathy is selective for fibers with low spontaneous rates, Furman AC, Kujawa SG, and Libermann MC (2013), J. Neurophysiol. 110, 577-86.

The examiner should provide a complete rationale for any opinions offered.  If the examiner is unable to provide any requested opinion without resort to speculation, he or she should explain why this is so.

7. After the requested development has been completed, together with any additional development as may become necessary, readjudicate the Veteran's claims.  If the benefit sought on appeal remains denied, issue to the Veteran and the Veteran's representative a supplemental statement of the case and give an opportunity to respond thereto.     

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Michael J. Skaltsounis 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


